Exhibit 10.1

 

EXECUTION VERSION

 

SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT

 

among

 

UNION POWER PARTNERS, L.P.,

a Delaware limited partnership

(El Dorado Borrower)

 

PANDA GILA RIVER, L.P.,

a Delaware limited partnership

(Gila River Borrower)

 

TECO ENERGY, INC.,

a Florida corporation

(TECO)

 

CITIBANK, N.A.

(Administrative Agent for the Banks)

 

and

 

SOCIETE GENERALE,

(LC Bank)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   3

ARTICLE 2 SUSPENSION OF RIGHTS/ AMENDMENTS TO CREDIT AGREEMENTS AND TECO
GUARANTY DOCUMENTS

   3

2.1

  

Suspended Rights

   3

2.2

  

Amendments to Credit Agreements

   4

ARTICLE 3 ADDITIONAL AGREEMENTS

   5

3.1

  

No Reimbursements of Equity Contributions/Undertakings Payments

   5

3.2

  

Consultant Fees/Oral Report

   5

3.3

  

Energy Management Evaluation Process Reports

   6

3.4

  

Bank Meeting

   6

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   6

4.1

  

Remake of Representations and Warranties by each Borrower

   6

4.2

  

Remake of Representations and Warranties by TECO

   6

ARTICLE 5 CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT

   6

5.1

  

Execution and Delivery of Documents

   6

5.2

  

Bank Fee

   7

5.3

  

PA Consulting Fees

   7

ARTICLE 6 MISCELLANEOUS

   7

6.1

  

Effect of this Agreement

   7

6.2

  

Waiver

   7

6.3

  

Counterparts; Integration; Successors and Assigns

   8

6.4

  

Agreement Controls

   8

6.5

  

Governing Law

   8

6.6

  

Headings

   8

6.7

  

Additional Financing

   8

6.8

  

Waiver of Jury Trial

   8



--------------------------------------------------------------------------------

 

THIS SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT, dated as of October 22, 2003
(this “Agreement”), is made by and among UNION POWER PARTNERS, L.P., a Delaware
limited partnership (“El Dorado Borrower”), PANDA GILA RIVER, L.P., a Delaware
limited partnership (“Gila River Borrower” and, together with El Dorado
Borrower, the “Borrowers”), TECO ENERGY, INC., a Florida corporation (“TECO”),
SOCIETE GENERALE, as LC Bank (as defined below) and CITIBANK, N.A., as the
Administrative Agent (as defined below) on behalf of the financial institutions
party to the Credit Agreements.

 

RECITALS

 

A. El Dorado Borrower is party to that certain Union Power Project Credit
Agreement, dated as of May 31, 2001 (as amended, the “El Dorado Credit
Agreement”), by and among El Dorado Borrower, Citibank, N.A. as administrative
agent (the “El Dorado Administrative Agent”), Société Générale, as issuer of the
letters of credit thereunder (“El Dorado LC Bank”), and the financial
institutions set forth therein (the “El Dorado Banks”), pursuant to which the El
Dorado Banks agreed to provide, subject to the terms and conditions set forth
therein, the construction, term and letter of credit facilities necessary to
enable El Dorado Borrower to construct and own or lease the Project and the
Pipeline referred to therein.

 

B. Gila River Borrower is party to that certain Gila River Project Credit
Agreement, dated as of May 31, 2001 (as amended, the “Gila River Credit
Agreement” and, together with the El Dorado Credit Agreement, the “Credit
Agreements”), by and among Gila River Borrower, Citibank, N.A. as administrative
agent (the “Gila River Administrative Agent” and, together with the El Dorado
Administrative Agent, the “Administrative Agent”), Société Générale, as issuer
of the letters of credit thereunder (“Gila River LC Bank” and, together with El
Dorado LC Bank, “LC Bank”), and the financial institutions set forth therein
(the “Gila River Banks” and, together with the El Dorado Banks, the “Banks”),
pursuant to which the Gila River Banks agreed to provide, subject to the terms
and conditions set forth therein, the construction, term and letter of credit
facilities necessary to enable Gila River Borrower to construct and own the
Project referred to therein.

 

C. TECO is a party to that certain Amended and Restated Construction Contract
Undertaking, dated as of May 14, 2002 (as amended, the “El Dorado Undertaking”),
by TECO in favor of El Dorado Borrower and the El Dorado Administrative Agent,
pursuant to which TECO undertook to, among other things, perform the obligations
of National Energy Production Corporation, a Delaware corporation (“NEPCO”),
under that certain turnkey construction contract entered into between NEPCO and
El Dorado Borrower referred to therein.

 

D. TECO is a party to that certain Amended and Restated Construction Contract
Undertaking, dated as of May 14, 2002 (as amended, the “Gila River Undertaking”
and, together with the El Dorado Undertaking, the “Undertakings”), by TECO in
favor of Gila River Borrower and the Gila River Administrative Agent, pursuant
to which TECO undertook to, among other things, perform the obligations of NEPCO
under that certain turnkey construction contract entered into between NEPCO and
Gila River Borrower referred to therein.

 

1



--------------------------------------------------------------------------------

E. TECO is a party to that certain Equity Contribution Guaranty, dated as of May
31, 2001 (the “El Dorado Equity Contribution Guaranty”), by TECO in favor of the
El Dorado Administrative Agent for the benefit of the El Dorado Banks, pursuant
to which TECO guaranteed certain equity contribution obligations of the partners
of El Dorado Borrower under an equity contribution agreement entered into by
such partners as required by the terms of the El Dorado Credit Agreement.

 

F. TECO is a party to that certain Equity Contribution Guaranty, dated as of May
31, 2001 (the “Gila River Equity Contribution Guaranty” and, together with the
El Dorado Equity Contribution Guaranty, the “Equity Contribution Guaranties”),
by TECO in favor of the Gila River Administrative Agent for the benefit of the
Gila River Banks, pursuant to which TECO guaranteed certain equity contribution
obligations of the partners of Gila River Borrower under an equity contribution
agreement entered into by such partners as required by the terms of the Gila
River Credit Agreement.

 

G. TECO is a party to that certain Contingent Equity Contribution Guaranty,
dated as of May 31, 2001 (as amended, the “Gila River Contingent Equity
Contribution Guaranty” and, together with the Equity Contribution Guaranties and
the Undertakings, the “TECO Guaranty Documents”), by TECO in favor of the Gila
River Administrative Agent for the benefit of the Gila River Banks, pursuant to
which TECO guaranteed certain contingent equity contribution obligations of the
partners of Gila River Borrower under a contingent equity contribution agreement
entered into by such partners as required by the terms of the Gila River Credit
Agreement.

 

H. It is the intention of the Banks, TECO and the Borrowers to preserve the
status quo as of September 30, 2003 with respect to the matters that are the
subject of the Suspended Rights (as defined herein) during the Suspension Period
(as defined herein).

 

I. In furtherance of the foregoing, the Borrowers and TECO have requested that
the Administrative Agent, LC Bank and the Banks (i) amend the Credit Agreements
and each of the TECO Guaranty Documents as set forth herein and (ii) suspend
certain of their rights as further set forth herein.

 

J. The Administrative Agent, LC Bank and the Banks are willing to agree to such
amendments and such suspension of rights as set forth herein upon the terms and
subject to the conditions set forth herein.

 

2



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Unless the context shall otherwise require, capitalized terms used in this
Agreement shall have the meanings set forth in Exhibit A to the applicable
Credit Agreement or Article I of the applicable TECO Guaranty Document and,
except as otherwise expressly provided herein, the rules of interpretation set
forth in Exhibit A to the applicable Credit Agreement shall apply to this
Agreement. In addition, unless the context shall otherwise require, as used
herein the following terms shall have the following meanings:

 

“Interest Ratio Covenants” means the consolidated EBITDA to consolidated
adjusted interest expense covenant set forth in Section 4.12(b) of each of the
TECO Guaranty Documents.

 

“Suspended Rights” has the meaning given in Section 2.1.3.

 

“Suspension Period” means the period from the Agreement Effective Date through
the earliest to occur of (a) January 31, 2004, (b) the occurrence of an Event of
Default under, and as defined in, the Credit Agreements (other than any Event of
Default relating to the matters that are the subject of the Suspended Rights),
(c) a breach by either Borrower or TECO of any of the terms set forth herein and
(d) the effectiveness of definitive agreements among the parties hereto
resolving the matters that are the subject of the Suspended Rights, which
agreements by their respective terms state that they are intended to resolve all
matters relating to the Suspended Rights.

 

ARTICLE 2

SUSPENSION OF RIGHTS/

AMENDMENTS TO CREDIT AGREEMENTS AND TECO GUARANTY DOCUMENTS

 

2.1 SUSPENDED RIGHTS.

 

2.1.1 Interest Ratio Covenants.

 

(a) Notwithstanding anything to the contrary in Section 4.12 or any other
provision of the TECO Guaranty Documents, during the Suspension Period, TECO
shall not be obligated to calculate, measure or report on its compliance with
the Interest Ratio Covenant under any of the TECO Guaranty Documents for the
calendar quarter periods ending on September 30, 2003 and December 31, 2003 (nor
shall any calculation, measurement or reporting of such Interest Ratio Covenant
by TECO for any purpose be deemed a calculation, measurement or reporting of
TECO’s compliance with such Interest Ratio Covenant under any of the TECO
Guaranty Documents for the calendar quarter periods ending on September 30, 2003
and December 31, 2003).

 

(b) Notwithstanding the foregoing, upon the expiration of the Suspension Period
(unless otherwise expressly provided in the definitive agreements referred to in
clause (d) of the definition of “Suspension Period”) (a) TECO shall immediately
(and in any event within 24 hours) report in writing to the Administrative Agent
a calculation and measurement of the Interest Ratio Covenant under each of the
TECO Guaranty Documents as of

 

3



--------------------------------------------------------------------------------

September 30, 2003 and December 31, 2003 and (b) the Banks shall be entitled to
immediately exercise their respective rights and remedies under the Credit
Agreements and other Credit Documents arising as a consequence of a violation by
TECO of the Interest Ratio Covenants existing as of either September 30, 2003 or
December 31, 2003, notwithstanding TECO’s subsequent compliance with the
Interest Ratio Covenants at any time after, as applicable, September 30, 2003 or
December 31, 2003, and notwithstanding any occurrence of the Substitute
Guarantor Date after September 30, 2003 or December 31, 2003, as applicable.

 

2.1.2 Substitute Guarantor Date. Notwithstanding anything to the contrary in
Section 6.13 or any other provision of the Undertakings, during the Suspension
Period, TECO covenants and agrees that it shall not assert that a “Substitute
Guarantor Date” has occurred under either Undertaking. At any time after the
expiration of the Suspension Period, TECO shall be entitled to assert that a
“Substitute Guarantor Date” has occurred; provided that, unless otherwise agreed
by the Required Banks, any assertion that the Substitute Guarantor Date has
occurred on or before September 30, 2003 shall be based solely upon the
documentation evidencing such occurrence of the Substitute Guarantor Date
existing as of, and entered into prior to, September 30, 2003 (such
documentation having been posted to the Banks on September 26, 2003).

 

2.1.3 Suspended Rights. The rights and remedies of the Banks and the rights and
remedies of TECO and the Borrowers referred to in Sections 2.1.1 and 2.1.2
hereof are collectively referred to herein as the “Suspended Rights”).

 

2.1.4 No Prejudice. During the Suspension Period, each of the Banks, TECO and
the Borrowers reserve their respective Suspended Rights and are abstaining from
taking action to enforce such Suspended Rights. Upon the expiration of the
Suspension Period, each of the Banks, TECO and the Borrowers shall be entitled
to exercise and enforce the Suspended Rights without any prejudice under the
applicable Operative Documents arising as a consequence of any lapse of time
occurring during the Suspension Period.

 

2.2 AMENDMENTS TO CREDIT AGREEMENTS.

 

2.2.1 Additional Conditions to Term-Conversion. In addition to satisfaction of
each of the conditions precedent to Term-Conversion set forth in the Credit
Agreements (it being understood that Section 3.3.7 of the Credit Agreements
shall be satisfied as modified by Section 2.2.2 of this Agreement),
Term-Conversion shall not occur under either Credit Agreement unless (a) the
calendar year 2004 Annual Operating Budgets referred to below have been
submitted by the Borrowers to, and have been approved by, the Administrative
Agent in accordance with the terms of Section 2.2.2 of this Agreement and
Section 5.15 of the Credit Agreements (as amended below) and (b) the Suspension
Period has expired in accordance with the terms of this Agreement.

 

2.2.2 Annual Operating Budgets. Notwithstanding anything to the contrary in
Section 5.15 or any other provision of the Credit Agreements, effective as of
October 1, 2003:

 

(a) the calendar year 2004 Annual Operating Budgets (including Major Maintenance
through 2005) required to be prepared by the Borrowers pursuant to Section
5.15.2

 

4



--------------------------------------------------------------------------------

of each Credit Agreement shall be adopted by the Borrowers and submitted to the
Administrative Agent on or before October 31, 2003; and

 

(b) the final calendar year 2004 Annual Operating Budget (including Major
Maintenance through 2005) shall be finalized by the Borrowers and submitted to
the Administrative Agent on or before January 5, 2004, all pursuant to Section
5.15.2 of each Credit Agreement.

 

ARTICLE 3

ADDITIONAL AGREEMENTS

 

3.1 NO REIMBURSEMENTS OF EQUITY CONTRIBUTIONS/UNDERTAKINGS PAYMENTS.
Notwithstanding anything to the contrary in the Credit Agreements, any other
Credit Document or the Undertakings, until Term-Conversion has occurred or all
Obligations of each Borrower under the applicable Credit Agreement have been
paid and all of the Commitments in respect thereof have been terminated, each of
Gila River Borrower, El Dorado Borrower and TECO covenants and agrees that no
funds shall be paid by or on behalf of a Borrower (or otherwise disbursed from
any Account of a Borrower) to TECO, any partner of such Borrower, or any other
person or entity, which funds would reimburse or repay (a) any payment made by
TECO to (or on behalf of) a Borrower pursuant to Sections 2.1(c) and (d) of the
applicable Undertaking or (b) any equity contribution (including any
contribution of Shortfall Equity) made by any partner of a Borrower or TECO (or
any of their respective affiliates) to, or for the benefit of, a Borrower or a
Project. The Administrative Agent (on behalf of the Banks) hereby acknowledges
that the partners of the Borrowers have contributed the full amount of the
Shortfall Equity required to be contributed by each such partner pursuant to the
terms of the applicable Credit Documents on or before September 30, 2003.

 

3.2 CONSULTANT FEES/ORAL REPORT.

 

3.2.1 Fees. Each Borrower agrees to pay to the Administrative Agent an aggregate
amount up to $175,000 ($350,000 total) to reimburse the Administrative Agent for
certain fees and expenses paid or payable by the Administrative Agent to PA
Consulting Group, Inc. (“PA”) in connection with PA’s performance on behalf of
the Administrative Agent and its counsel of that certain scope of work set forth
in Exhibit A attached hereto (the “Scope of Work”). In furtherance of the
foregoing, each Borrower shall deposit (or cause to be deposited) an aggregate
amount equal to $150,000 ($300,000 total) in the account of the Administrative
Agent described in Section 5.3. The Administrative Agent shall hold such amount
in trust and from time to time apply the amounts on deposit in such account to
the payment of the fees and expenses of PA. Upon completion of the Scope of Work
by PA, any funds remaining in such account shall be returned to the Borrowers on
a pro rata basis.

 

3.2.2 Oral Report. Upon completion of the Scope of Work by PA and the receipt by
the Administrative Agent of PA’s written report relating to the same, the
Administrative Agent will arrange a meeting between representatives of PA and
representatives of the Borrowers. Such meeting shall be held in the presence of
counsel to the Borrowers and the Administrative Agent. The PA representatives
will provide the Borrowers’ representatives with an oral report summarizing (a)
PA’s analysis of the operating performance of each Project

 

5



--------------------------------------------------------------------------------

through the date of the written report referred to above and (b) PA’s analysis
of each Borrower’s financial model, budget and business plan through the end of
the 2004 calendar year. Each of the Borrowers and TECO acknowledges and agrees
that such oral report will not include (and PA shall not be obligated to
disclose) any attorney-client communication or attorney work product and that
such oral report shall not be construed as a waiver of any privileges related
thereto that the Administrative Agent or its counsel may have with respect to
any work performed by PA with respect to a Project.

 

3.3 ENERGY MANAGEMENT EVALUATION PROCESS REPORTS. Unless otherwise agreed by the
parties, (a) on a bi-weekly basis at a time to be reasonably determined by the
Administrative Agent, the Borrowers shall provide to the Administrative Agent
(and, if requested by the Administrative Agent, the steering committee) an
informal oral update on the status of the energy management evaluation process
and (b) on a monthly basis commencing on November 1, 2003, the Borrowers shall
provide to the Administrative Agent a formal written update detailing the status
of the energy management evaluation process.

 

3.4 BANK MEETING. On or before November 14, 2003, representatives of each
Borrower and TECO shall meet with the Banks’ representatives to present to the
Banks’ representatives the calendar year 2004 Annual Operating Budget (including
Major Maintenance through 2005) for each Project and to discuss in detail the
business plan for each Project.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 REMAKE OF REPRESENTATIONS AND WARRANTIES BY EACH BORROWER. As of the
Agreement Effective Date and after giving effect to the execution, delivery and
effectiveness of this Agreement, Borrower hereby remakes to the Administrative
Agent and each Bank the representations and warranties of Borrower contained in
Article IV of each Credit Agreement.

 

4.2 REMAKE OF REPRESENTATIONS AND WARRANTIES BY TECO. As of the Agreement
Effective Date and after giving effect to the execution, delivery and
effectiveness of this Agreement, TECO hereby remakes to the Administrative Agent
and each Bank the representations and warranties of TECO contained in the
Article III of each of the TECO Guaranty Documents.

 

ARTICLE 5

CONDITIONS PRECEDENT TO THE

EFFECTIVENESS OF THIS AGREEMENT

 

The effectiveness of this Agreement shall be subject to waiver by the
Administrative Agent, or the fulfillment of each of the following conditions
precedent (the date on which each such condition precedent shall have been
satisfied or waived by the Administrative Agent (in consultation with the
Required Banks) shall be referred to herein as the “Agreement Effective Date”):

 

5.1 EXECUTION AND DELIVERY OF DOCUMENTS. The Administrative Agent shall have
received an original executed version of this Agreement by the parties hereto.

 

6



--------------------------------------------------------------------------------

5.2 BANK FEE. The Borrowers shall have paid to (or deposited with) the
Administrative Agent a fee equal to 0.00075 times the aggregate amount funded by
the Banks voting in favor of, or consenting to the terms of, this Agreement
under the Credit Agreements, with such fee to be distributed to such Banks pro
rata based upon the amount actually funded by the applicable Bank under the
Credit Agreements.

 

5.3 PA CONSULTING FEES. The Borrowers shall have deposited with the
Administrative Agent in the following account, Account Number 3041-9849, the
amounts required by Section 3.2.1 hereof.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 EFFECT OF THIS AGREEMENT. This Agreement shall be construed as an amendment
to the Credit Agreements and, during the Suspension Period, the TECO Guaranty
Documents. On and after the date hereof, each reference in any Operative
Document to (a) the “Credit Agreement,” “Union Power Project Credit Agreement”,
“El Dorado Credit Agreement”, “Gila River Project Credit Agreement”, “Gila River
Credit Agreement” shall mean the Credit Agreements as amended hereby and (b)
during the Suspension Period, any of the TECO Guaranty Documents shall mean the
TECO Guaranty Documents as amended hereby. This Agreement is made in amendment
and modification of, but not extinguishment of, the obligations set forth in the
Credit Agreements, the other Credit Documents and the TECO Guaranty Documents
and, except as specifically modified pursuant to the terms of this Agreement,
the terms and conditions of the Credit Agreements, the other Credit Documents
and the TECO Guaranty Documents remain in full force and effect and are hereby
ratified and affirmed. Except for the modifications to the Interest Ratio
Covenants contained in Section 2.1.1(a) of this Agreement, the provisions of
this Agreement shall survive the expiration of the Suspension Period.

 

6.2 WAIVER. The amendments and the suspension of rights set forth herein are
limited strictly to their respective terms, shall not extend to or effect any of
the other obligations of the Borrowers or TECO under any Operative Document and
shall not impair any rights consequent thereon. TECO’s entry into this Agreement
shall not give rise to any liability as a “Borrower” under the Credit
Agreements, and shall not limit or expand its rights or obligations under the
Operative Documents except as specifically set forth in this Agreement. Neither
the Administrative Agent nor the Banks shall have any obligation to issue any
other or further amendment, consent or waiver with respect to the matters
addressed herein or any other matter. Each of El Dorado Borrower, Gila River
Borrower and TECO hereby (a) affirms and ratifies all of its obligations under
the Operative Documents, except as specifically modified pursuant to the terms
of this Agreement, (b) stipulates, acknowledges and agrees that this Agreement
and all documents executed in connection herewith do not constitute, except as
expressly set forth herein, a waiver, forbearance or other indulgence with
respect to any Event of Default, Non-Fundamental Project Default, Inchoate
Default, Non-Fundamental Project Inchoate Default, Material Adverse Effect or
Combined Material Adverse Effect existing or hereafter arising, (c) stipulates,
acknowledges, and agrees that the stipulations, consents, and acknowledgements
granted herein are limited solely to the express terms of such stipulation,
consent or acknowledgement, and (d) agrees that nothing contained in this
Agreement shall be deemed to constitute a waiver of any other rights or remedies
the Administrative Agent, any Bank, TECO

 

7



--------------------------------------------------------------------------------

or either Borrower may have under the Credit Agreements, any other Credit
Document, the TECO Guaranty Documents or under Applicable Law.

 

6.3 COUNTERPARTS; INTEGRATION; SUCCESSORS AND ASSIGNS.

 

6.3.1 This Agreement may be executed in counterparts (and by different parties
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

6.3.2 This Agreement and any agreements referred to herein constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

6.3.3 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and, subject to and in accordance with Section 12.17 of the
Credit Agreements, their respective successors and assigns.

 

6.4 AGREEMENT CONTROLS. To the extent that there are any inconsistencies between
any of the Operative Documents and this Agreement or the intent of this
Agreement and the intent of any of the Operative Documents, this Agreement and
its provisions shall control. Each of the parties hereto waives any claims it
may have based upon such inconsistencies.

 

6.5 GOVERNING LAW. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN), SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

6.6 HEADINGS. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

 

6.7 ADDITIONAL FINANCING. The parties hereto acknowledge that as of the date
hereof the Banks have made no agreement or commitment to provide any financing
except as set forth in the Credit Agreements.

 

6.8 WAIVER OF JURY TRIAL. THE ADMINISTRATIVE AGENT, LC BANK, THE BANKS, EACH
BORROWER AND TECO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH,
OR ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF THE ADMINISTRATIVE AGENT, LC BANK,

 

8



--------------------------------------------------------------------------------

THE BANKS, EITHER BORROWER OR TECO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE BANKS TO ENTER INTO THIS AGREEMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

UNION POWER PARTNERS, L.P.,

a Delaware limited partnership

By:  

Union Power I, LLC

a Delaware limited liability company

its General Partner

   

By:

 

 

--------------------------------------------------------------------------------

       

Name:

Title:

         

PANDA GILA RIVER, L.P.,

a Delaware limited partnership

By:  

Panda Gila River I, LLC

a Delaware limited liability company

its General Partner

   

By:

 

--------------------------------------------------------------------------------

       

Name:

Title:

 

[SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT

SIGNATURE PAGE]

S-1



--------------------------------------------------------------------------------

TECO ENERGY, INC.,

a Florida corporation

By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

[SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT

SIGNATURE PAGE]

S-2



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

[SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT

SIGNATURE PAGE]

S-3



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as LC Bank

By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

By:  

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

[SUSPENSION OF RIGHTS AND AMENDMENT AGREEMENT

SIGNATURE PAGE]

S-4



--------------------------------------------------------------------------------

EXHIBIT A

 

PA SCOPE OF WORK

 

1. Analysis of Operating Performance to Date

 

2. Analysis of each Borrower’s Financial Model/Review of Budget/Business Plan

 

3. Development of Independent Cash Flow Model

 

4. Valuation

 

5. Certain additional work as requested by the Administrative Agent or the
Administrative Agent’s counsel regarding financial performance of the projects
and their present and future prospects.

 

i